Title: John Adams to Charles Adams, 13 December 1795
From: Adams, John
To: Adams, Charles


          
            My Dear Son
            Philadelphia Decr 13. 1795
          
          So great a Part of my Life has been and Still continues to be Spent in travelling that I seldom trouble my Friends in Conversation or by Letter with the Inconveniences or Adventures I meet upon the Road: otherwise I might give you a Romantic History of my Journey from N. York. The Roads were bad enough and the Company  but Speak well of the Bridge that bears you well over— They behaved civilly to me.
          
          I have read Mr Randolphs Statement of Faih as far as it has been printed tho no part of it is yet published. The whole is advertised for Publication on next fryday. I am afraid there will appear a disposition in Some of our Countrymen to be corrupted if they could. but shall be glad if it appears that foreign Powers will neither corrupt them, nor be corrupted by them.
          As a Vindication of Mr Randolph, it must I think be a Vindication of his Resignation. If he had not resigned his Continuance in office would have needed Vindication. But how his Character and Conduct in office are vindicated I have not been able to discern. There is such Evidence of Imbecillity and such suspicions of Something a Stretch beyond Weakness remain that I wonder he has Suffered it to be communicated to so many Persons as he has. It is a dark enigmatical Business at best. I never had any great opinion of his Genius or Talents his Penetration, Steadiness or Consistency: but I Supposed he was good natured and doubted not his Integrity. Now all is problematical.
          The Speech and the Answer of the senate are Smooth enough. Whether the House will ruffle the Waves I know not. The Consequences of any damnatory Vote of the House, would be Such at home and abroad that I cannot think the daring ones will have courage to venture. If the Hopes of the Posts and of Compensation for Losses at sea are dashed and all our Commerce exposed as they must be by any ill temper of that House, I think that the popular Men will become very unpopular.
          I Shall be obliged to you, if your Leisure will allow you to write me, the Sensations and Reflections of your City from time to time as the Measures of Congress devellope themselves.
          My Love to my Daughter Adams, the first I have had since your sister changed her Name My Friendship to your excellent Governor. His Palace at New York will not be the largest he will ever inhabit as I guess. While the Idols of Jacobinism & Democracy, Jefferson and Clinton think themselves dying of Rhumatisms amidst the Hozannas of the Mob. I fancy that Health and Spirits will be given to the Man whose Effigies have been so much honoured, that he will live to see the Federal City and inhabit its proudest House. The Passions of the People are not the most Steady Part of them.
          Farewell my Dear son. May you enjoy in private Life more Comforts than ever were allotted by the Public to your affectionate Father
         